DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 3; claim 18, line 3 recites “the path”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8, 9, 19 and 20 are objected to as being dependent on claims 7 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Lee (US 2005/0247695) in view of Seuk Oh (EP 1674796).  The examiner is using Seuk Oh (US 2006/0131298) as an English language equivalent for Seuk OH (EP 1674796).
With respect to the limitations of claim 1, Lee teaches a method for controlling a combustion operation of a cooking appliance (title), the method comprising: a simultaneous operation of simultaneously operating (0028, the controller 1 makes `a full on` for turning on all heaters such as the first heater 5, the second heater 6 and the third heater 7 if the temperature in the cavity is low) the first heating assembly (Fig 1, first heater 5, 0028) and the second heating assembly (second /third heaters 6, 7, 0028); and a partial operation of operating only one heating assembly (0028, 0029, 0048, 0049, the heaters 5, 6 and 7 are operated alternately or simultaneously) of the first heating assembly and the second heating assembly.  Lee discloses the claimed invention but is silent to the cooking appliance including a main body having a cooking chamber formed therein, a first heating assembly including a first heater provided inside of the cooking chamber and configured to generate an air circulation flow to circulate heated air inside of the cooking chamber, and a second heating assembly including a second heater provided outside of the cooking chamber and configured to generate heat under the cooking chamber.
However, Seuk Oh discloses the cooking appliance including a main body (Figs 1, 2, outer case 11, 0021) having a cooking chamber (inner case 12, protruding structure 12a defining cooking chamber 13, 0024) formed therein, a first heating assembly including a first heater (convection heater 21, 0024) provided inside of the cooking chamber and configured to generate an air circulation flow (convection fan 22, 0024) to circulate heated air inside of the cooking chamber, and a second heating assembly including a second heater (lower heaters 25, 0027) provided outside of the cooking chamber and configured to generate heat under the cooking chamber is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for controlling a combustion operation of a convection cooking appliance having multiple heaters silent to the heater location with the cooking appliance including a main body having a cooking chamber formed therein, a first heating assembly including a first heater provided inside of the cooking chamber and configured to generate an air circulation flow to circulate heated air inside of the cooking chamber, and a second heating assembly including a second heater provided outside of the cooking chamber and configured to generate heat under the cooking chamber of Seuk Oh for the purpose of providing a known convection oven heater configuration that ensures high heat transfer efficiency to a cooking chamber, resulting in an improved heat efficiency of the appliance (0007).
With respect to the limitations of claims 2, 3, 4, 6, 11, 13, 14, 15 and 16, Lee teaches the simultaneous operation and the partial operation are alternately performed (0028, 0029, 0048, 0049); in the partial operation, the first heating assembly and the second heating assembly are alternately operated (0028, 0029, 0048, 0049); the partial operation proceeds after the simultaneous operation has proceeded for a predetermined period of time, and a point in time when the simultaneous operation switches to the partial operation depends on a temperature inside of the cooking chamber (Figs 2, 3, 0028, 0029, 0038, 0049); in the partial operation, the operation of the first heating assembly is stopped, and only the operation of the second heating assembly is performed (0028, 0029, 0048, 0049).
With respect to the limitations of claims 5, 7, 8, 9, 17, 18, 19 and 20, Lee in view of Seuk Oh discloses the cooking appliance includes a flow path connection member (Seuk Oh, air channel 28, 0027) configured to form a path through which air heated by the heat generated in the second heating assembly (Seuk Oh, lower heaters 25, 0027) is introduced into the cooking chamber (Seuk Oh, cooking chamber 13, 0023) through a side portion (Seuk Oh, left side through-holes 12b) of the cooking chamber, and when the operation of the second heating assembly (25) is performed, air heated by the heat generated in the second heating assembly is discharged into (12b) the cooking chamber through the flow path connection member (air channel 28); the cooking appliance further includes a first discharge port (Seuk Oh, right side through-holes 12b) that allows the inside of the cooking chamber (13) to communicate with the outside (air channel 28) of the cooking chamber formed in the main body, and the path formed by the flow path connection (air channel 28) member connects an inside of the second heating assembly (25) and the first discharge port (12b); the main body further includes: a lower space (Seuk Oh, air channel 28) formed under the main body and separated from the cooking chamber (13); and a side space (right side of air channel 28) formed at a side of the main body and separated from the cooking chamber, and the first discharge port (right side through-holes 12b) passes through a side surface of the cooking chamber (13) and allows the cooking chamber to communicate with the side space; the flow path connection member (Seuk Oh, air channel 28) connects the inside of the second heating assembly (25) and the first discharge port (right side of air channel 28), and the path formed in the flow path connection member is separated from the lower space and the side space.
With respect to the limitations of claim 10, Lee teaches a method for controlling a combustion operation of a cooking appliance (title), the method comprising: a simultaneous operation of simultaneously operating (0028, the controller 1 makes `a full on` for turning on all heaters such as the first heater 5, the second heater 6 and the third heater 7 if the temperature in the cavity is low) the first heating assembly (Fig 1, first heater 5, 0028) and the second heating assembly (second /third heaters 6, 7, 0028); and a partial operation of operating only one heating assembly (0028, 0029, 0048, 0049, the heaters 5, 6 and 7 are operated alternately or simultaneously) of the first heating assembly and the second heating assembly, the simultaneous operation and the partial operation are alternately performed (0029, 0049), and in the partial operation, the first heating assembly and the second heating assembly are alternately operated (0028, 0029, 0048, 0049).  Lee discloses the claimed invention but is silent to the cooking appliance including a main body having a cooking chamber formed therein, a first heating assembly including a first heater provided inside of the cooking chamber and configured to generate an air circulation flow to circulate heated air inside of the cooking chamber, and a second heating assembly including a second heater provided outside of the cooking chamber and configured to generate heat under the cooking chamber.
However, Seuk Oh discloses the cooking appliance including a main body (Figs 1, 2, outer case 11, 0021) having a cooking chamber (inner case 12, protruding structure 12a defining cooking chamber 13, 0024) formed therein, a first heating assembly including a first heater (convection heater 21, 0024) provided inside of the cooking chamber and configured to generate an air circulation flow (convection fan 22, 0024) to circulate heated air inside of the cooking chamber, and a second heating assembly including a second heater (lower heaters 25, 0027) provided outside of the cooking chamber and configured to generate heat under the cooking chamber is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for controlling a combustion operation of a convection cooking appliance having multiple heaters silent to the heater location with the cooking appliance including a main body having a cooking chamber formed therein, a first heating assembly including a first heater provided inside of the cooking chamber and configured to generate an air circulation flow to circulate heated air inside of the cooking chamber, and a second heating assembly including a second heater provided outside of the cooking chamber and configured to generate heat under the cooking chamber of Seuk Oh for the purpose of providing a known convection oven heater configuration that ensures high heat transfer efficiency to a cooking chamber, resulting in an improved heat efficiency of the appliance (0007).
With respect to the limitations of claim 12, Lee teaches a method for controlling a combustion operation of a cooking appliance (title), the method comprising: a simultaneous operation of simultaneously operating (0028, the controller 1 makes `a full on` for turning on all heaters such as the first heater 5, the second heater 6 and the third heater 7 if the temperature in the cavity is low) the first heating assembly (Fig 1, first heater 5, 0028) and the second heating assembly (second /third heaters 6, 7, 0028); and a partial operation of operating only one heating assembly (0028, 0029, 0048, 0049, the heaters 5, 6 and 7 are operated alternately or simultaneously) of the first heating assembly and the second heating assembly.  Lee discloses the claimed invention but is silent to the cooking appliance including a main body having a cooking chamber formed therein, a first heating assembly including a first heater provided inside of the cooking chamber and configured to generate an air circulation flow to circulate heated air inside of the cooking chamber, a second heating assembly including a second heater provided outside of the cooking chamber and configured to generate heat under the cooking chamber, and a flow path connection member configured to form a path through which the heat generated in the second heating assembly is introduced into the cooking chamber through a side portion of the cooking chamber.
However, Seuk Oh discloses the cooking appliance including a main body (Figs 1, 2, outer case 11, 0021) having a cooking chamber (inner case 12, protruding structure 12a defining cooking chamber 13, 0024) formed therein, a first heating assembly including a first heater (convection heater 21, 0024) provided inside of the cooking chamber and configured to generate an air circulation flow (convection fan 22, 0024) to circulate heated air inside of the cooking chamber, and a second heating assembly including a second heater (lower heaters 25, 0027) provided outside of the cooking chamber and configured to generate heat under the cooking chamber; and a flow path connection member (air channel 28, 0027) configured to form a path through which the heat generated in the second heating assembly (lower heaters 25, 0027) is introduced into the cooking chamber (cooking chamber 13, 0023) through a side portion (left side through-holes 12b) of the cooking chamber is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for controlling a combustion operation of a convection cooking appliance having multiple heaters silent to the heater location with the cooking appliance including a main body having a cooking chamber formed therein, a first heating assembly including a first heater provided inside of the cooking chamber and configured to generate an air circulation flow to circulate heated air inside of the cooking chamber, and a second heating assembly including a second heater provided outside of the cooking chamber and configured to generate heat under the cooking chamber, and a flow path connection member configured to form a path through which the heat generated in the second heating assembly is introduced into the cooking chamber through a side portion of the cooking chamber of Seuk Oh for the purpose of providing a known convection oven heater configuration that ensures high heat transfer efficiency to a cooking chamber, resulting in an improved heat efficiency of the appliance (0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/30/2022